Citation Nr: 1034122	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-36 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, claimed as secondary to 
herbicide exposure and service-connected diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1970.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that the above issue was remanded by the Board in 
April 2010 for further evidentiary development.  As will be 
further explained below, this development having been achieved, 
in pertinent part, the issue is now ready for appellate review.


FINDING OF FACT

The evidence fails to demonstrate that the Veteran currently has 
bilateral peripheral neuropathy of the lower extremities that is 
related to his active duty service, his service-connected 
diabetes mellitus, type II, or herbicide exposure.


CONCLUSION OF LAW

Bilateral peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active military service, nor may it 
be presumed to have been so incurred, to include as due to in-
service exposure to herbicides or any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in March 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the claims 
decided herein.  The letter also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
March 2007 provided this notice to the Veteran.  

The Board observes that the March 2007 letter was sent to the 
Veteran prior to the October 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the March 2007 
letter complied with the requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b) (2009), and Dingess, supra.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are associated with the claims folder.  

In April 2010, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issue was previously remanded in order for the RO to schedule an 
examination to determine if the Veteran's bilateral peripheral 
neuropathy is related to his active duty service, herbicide 
exposure, or chronically worsened or aggravated by his service-
connected diabetes mellitus, type II.  As will be further 
explained below, the Veteran was afforded an examination, however 
as the examiner failed to find a current disorder, the requested 
opinions were not provided.  Nevertheless, the Board finds that 
the examination provided adequately addresses the issue and while 
the requested opinions were not provided, the Board finds that 
the issue is moot given the lack of a current disability.  The 
issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations and 
opinions with respect to the issue on appeal were obtained in 
both the June 2008 and May 2010 compensation and pension 
examinations (C&P).  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations and opinions are adequate, 
as they are predicated on a full reading of service and VA 
medical records in the Veteran's claims file.  It considers all 
of the pertinent evidence of record and provides a complete 
rationale for the opinion stated, relying on and citing to the 
records reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its April 2010 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  As 
a general matter, service connection for a disability on the 
basis of the merits of such a claim requires (1) the existence of 
a current disability; (2) the existence of the disease or injury 
in service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2009).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that his claimed disorder is related to 
service is required.

The Veteran contends that his bilateral peripheral neuropathy of 
the lower extremities is related to his active duty service, to 
include herbicide exposure and his service-connected diabetes 
mellitus, type II.  

With regard to herbicide exposure, there are statutory 
presumptions and VA regulations implementing them, that are 
intended to allow service connection for certain diseases when 
the evidence might otherwise not indicate service connection is 
warranted.  See 38 C.F.R. § 3.303(d) (2009).  In the case of a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, namely 
from February 28, 1961, to May 7, 1975, VA regulations provide 
that he shall be presumed to have been exposed during such 
service to an herbicide agent, including Agent Orange, unless 
there is affirmative evidence to establish that the Veteran was 
not exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).  The following diseases shall be service 
connected if the Veteran was exposed to an herbicide agent during 
active service, even though there is no record of such disease 
during service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) (2009) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2009).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630 (May 20, 2003).  

General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997), stated 
that claimants must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service sufficient to 
raise the presumption of exposure to Agent Orange.  Service in a 
deep water naval vessel in waters off the shore of the Republic 
of Vietnam does not constitute service in the Republic of 
Vietnam.  See VAOPGCPREC 27-97 (O.C.G. Prec. 27-97).  However, 
'service in the Republic of Vietnam' includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  See also 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upheld VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of his or her 
military duty in order to be entitled to the presumption of 
herbicide exposure under 38 U.S.C. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  See also 
38 C.F.R. § 3.313 (2008).

Initially, the Board notes that the Veteran did serve in the 
Republic of Vietnam during the Vietnam Era, from October 1967 to 
October 1970 as indicated by the Veteran's receipt of the Vietnam 
Service Medal, as well as the Republic of Vietnam Cross of 
Gallantry noted on the Veteran's DD-214.  As such the Veteran is 
found to have qualifying service sufficient to meet the 
requirements necessary to raise the presumption of exposure to 
herbicides, including Agent Orange.

However, as noted above, not only must the Veteran have 
participated in active service in the Republic of Vietnam, he 
must also have a condition that has been specifically determined 
to be presumptively associated with herbicide exposure.  In this 
regard, the Board notes that the Veteran's claimed bilateral 
peripheral neuropathy of the lower extremities is a condition to 
which the presumption applies.  The Board notes, however, that 
the Veteran was not diagnosed with peripheral neuropathy within a 
year of service as required by 38 C.F.R. § 3.307(a)(6)(ii).  
Indeed the Veteran was not diagnosed with peripheral neuropathy 
until 2002.  Therefore, the presumption does not apply in this 
instance.  As such, the Board finds that the Veteran cannot be 
service connected for bilateral peripheral neuropathy of the 
lower extremities as due to herbicide exposure.

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform to the 
regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
decision that clarified the circumstances under which a Veteran 
may be compensated for an increase in the severity of an 
otherwise nonservice-connected condition caused by aggravation 
from a service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was 
changed to note that aggravation will not be conceded unless the 
baseline level of severity, of the non- service connected 
disability, is established by medical evidence.  The level of 
aggravation will be determined by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  The Board notes 
that the competent evidence does not indicate that the Veteran's 
bilateral peripheral neuropathy of the lower extremities is 
secondary to the Veteran's service- connected diabetes mellitus, 
type II, as such there is no need to determine a baseline level.

The Board notes that the Veteran is currently service connected 
for diabetes mellitus, type II.  The Veteran was afforded a June 
2008 C&P examination for neurological disorders to determine if 
the Veteran had neuropathy, related to diabetes mellitus, type 
II.  The examiner noted that the Veteran had been diagnosed with 
bilateral lower extremity neuropathy in 2002.  The examiner 
further noted that the Veteran does have a current diagnosis of 
bilateral neuropathy and then determined that it is less likely 
as not caused by or the result of a service-connected disability, 
diabetes mellitus, type II.  The examiner states that the 
Veteran's bilateral neuropathy is not the result of his diabetes 
mellitus, type II, because the Veteran was diagnosed with 
diabetes mellitus, type II, in 2006 and as previously noted, the 
Veteran's bilateral peripheral neuropathy was diagnosed prior to 
that in 2002.  The examiner noted that an EMG indicated the 
Veteran had tarsal tunnel and this had not been caused or 
aggravated by diabetes mellitus, type II.  

However, as noted above, secondary service connection also 
requires a determination as to whether the claimed condition has 
been chronically worsened by a service-connected disability.  In 
this regard, the Board remanded the issue in April 2010 to 
determine whether the Veteran's diagnosed bilateral peripheral 
neuropathy was chronically worsened by his service-connected 
disability, diabetes mellitus, type II.  Additionally, the Board 
noted that acute and subacute peripheral neuropathy are 
considered presumptive diseases for herbicide exposure and 
therefore the issue was also remanded to determine whether it was 
related to his active duty service to include whether the Veteran 
suffered from acute or subacute peripheral neuropathy within a 
year of exposure to herbicides.
In this regard, the Veteran was afforded an examination in May 
2010.  The examination report notes that the Veteran's reported 
current neurologic symptoms include a burning sensation over all 
surfaces of the lower legs, from the shins to the toes 
bilaterally.  The examiner notes, by way of history, that the 
Veteran had previously stated that he has had tingling and 
numbness in his feet for decades, but in approximately 2002 he 
developed pain better described as dysesthesias in the feet.  The 
Veteran noted that his feet burn all the time with the burning 
confined to the ankles and distally.  The record also notes that 
the Veteran has numbness in his feet at night.  Upon examination, 
it is noted that the Veteran exhibited decreased sensation to 
pinprick over the shins, sparing the toes and soles; 
discoloration bilaterally on the feet; and absence of hair on 
legs from the knees down.  The Veteran did not exhibit any edema 
or atrophy.  The examiner assessed that there were EMG changes 
and tibial nerve F wave prolongation consistent with remote 
tarsal tunnel syndrome, however it appeared to have resolved.  
The examiner further noted that there is no evidence of 
generalized peripheral neuropathy, in this regard, sensory and 
motor latencies and amplitudes were found to be normal.  

With consideration of the above, the Board acknowledges that the 
Veteran was diagnosed with tarsal tunnel syndrome in June 2008, 
however in the May 2010 examination, the examiner noted that the 
Veteran's tarsal tunnel syndrome had resolved.  The Board further 
acknowledges that the examiner did not offer an opinion with 
regard to whether the Veteran' s bilateral peripheral neuropathy 
was chronically worsened by his service-connected diabetes 
mellitus, type II, or whether it was the result of his active 
duty service, to include herbicide exposure.  However, the Board 
finds that an opinion could not be provided, because at the time 
of the examination, the Veteran was not found to suffer from 
bilateral peripheral neuropathy or tarsal tunnel syndrome.  

The Board acknowledges that the May 2010 VA examination indicates 
that the Veteran was not, at the time, suffering from tarsal 
tunnel syndrome or any other type of bilateral peripheral 
neuropathy, but this does not negatively affect the Veteran's 
status in regards to having a current disability, as will be 
explained below.

In addressing the issue of current disability, the Board notes 
that in the case of a disability that existed at the time of the 
claim as well as during service, but has, during the pendency of 
the appeal, resolved itself, the disability can still be 
considered a current disability for the purposes of determining 
service connection according to McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  In that case, the United States Court of 
Appeal for Veteran's Claims held that the requirement that a 
current disability be present is satisfied "when a claimant has 
a disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of the 
claim" (emphasis added).  Under such circumstances, provided the 
resolved disability is related to service, a claimant would be 
entitled to consideration of staged ratings.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

Having determined that the Veteran has a current disability that 
is not the result of herbicide exposure or secondary to his 
service-connected diabetes mellitus, type II, it is necessary to 
determine if the Veteran's current disability is directly related 
to his active duty service.  Upon review of the service treatment 
records, the Board notes that the Veteran's September 1967 
entrance examination notes that the Veteran's lower extremities 
are listed as normal.  Additionally, the report of medical 
history associated with the Veteran's entrance examination is 
also silent with regard to problems in the lower extremities.  
The Board further notes that the Veteran's September 1970 exit 
examination also lists the Veteran's lower extremities as normal.  
Finally the Board notes that the Veteran's service treatment 
records do not contain a diagnosis of peripheral neuropathy.  As 
such the Board finds that there is no indication that the Veteran 
was diagnosed with bilateral peripheral neuropathy of the lower 
extremities while on active duty.

In consideration of the above, the Board acknowledges that for 
purposes of 38 C.F.R. § 3.303 (2009) the Veteran has a current 
disability of peripheral neuropathy, to include tarsal tunnel 
syndrome.  However, as noted above, there is no evidence that the 
Veteran suffered from bilateral peripheral neuropathy during 
active duty service.  Additionally, the probative evidence does 
not demonstrate that Veteran suffers from peripheral neuropathy 
that has been determined to be the result of or aggravated by his 
active duty service, to include herbicide exposure.  The record 
also does not indicate that the Veteran is suffering from 
peripheral neuropathy that has been chronically worsened by his 
service-connected diabetes mellitus, type II.  Finally, the Board 
notes that at the June 2008 VA examination, the examiner opined 
that the Veteran's peripheral neuropathy is not due to or 
aggravated by his service-connected diabetes mellitus, type II.  

Additionally, the Board finds that the more than 30 year lapse in 
time between the Veteran's active service and the first 
complaints of peripheral neuropathy weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en 
banc).

Finally the Board notes the Veteran's statements that he suffers 
from numbness and tingling in his bilateral lower extremities and 
while the Veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not competent 
to provide evidence regarding diagnosis, including the severity 
of a disease or disorder, or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Lay statements may be competent to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, the 
possibility of a causal relationship between one disability and 
another requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of lay 
opinions on etiology.  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
Thus, the Veteran's statements are afforded no probative value 
with respect to the medical question of whether his bilateral 
peripheral neuropathy, to include tarsal tunnel syndrome is due 
to or chronically worsened by his service-connected diabetes 
mellitus, type II or whether his peripheral neuropathy, to 
include tarsal tunnel syndrome is related to his active duty 
service, to include herbicide exposure.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim of 
service connection for bilateral peripheral neuropathy of the 
lower extremities.  In this regard, the Veteran is found to have 
a current disability; however, the probative medical evidence 
provides a negative opinion with regard to that disability being 
the result of his service-connected diabetes mellitus, type II.  
Additionally the probative evidence fails to demonstrate that the 
Veteran's peripheral neuropathy was chronically worsened by the 
Veteran's diabetes mellitus, type II,  Finally, the probative 
evidence also fails to demonstrate that any current disability is 
related to the Veteran's active duty service, to include 
herbicide exposure.  The Board has considered the benefit of the 
doubt rule; however, as a preponderance of the evidence is 
against this claim such rule does not apply and the claim must be 
denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, claimed as secondary to 
herbicide exposure and service-connected diabetes mellitus, type 
II is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


